Sheldon, J.
The appellant had no real interest in the proceedings, and was not a proper party thereto. He was not aggrieved by the decree. Potter v. Wheeler, 13 Mass. 504, 506. His wife’s undivided interest, as one of her father’s heirs, in the property of which partition had been sought was her separate property, and he had no vested interest therein. Harrington v. Harrington, 13 Gray, 513. Fales v. Fales, 148 Mass. 42. Flynn v. Flynn, 171 Mass. 312. The decree dismissing the appeal must be affirmed.

So ordered.